IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

STEPHANIE GEORGE,

Plaintiff,

Vv. Case No. 3:18-cv-342
COMMISSIONER OF SOCIAL JUDGE WALTER H. RICE
SECURITY,

Defendant.

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #12);
OVERRULING DEFENDANT’S OBJECTIONS THERETO (DOC. #13);
VACATING COMMISSIONER’S NON-DISABILITY FINDING;
REMANDING MATTER TO SOCIAL SECURITY ADMINISTRATION
UNDER SENTENCE FOUR OF 42 U.S.C. 8 405(g); JUDGMENT TO
ENTER IN FAVOR OF PLAINTIFF AND AGAINST DEFENDANT;
TERMINATION ENTRY

 

Plaintiff Stephanie George has brought this action pursuant to 42 U.S.C.
§ 405(g), seeking judicial review of a decision of the Defendant Commissioner
denying Plaintiff's applications for Child's Disability Benefits and Supplemental
Security Income. The Administrative Law Judge (ALJ”) found that Plaintiff
retained the residual functional capacity (“RFC”) to perform light work with certain
restrictions.

Plaintiff maintains that, in so finding, the ALJ erred in rejecting the opinions
of Plaintiff's treatment providers, in not meaningfully weighing the opinions of the

non-examining agency consultants, and in making unreasonable findings regarding
Plaintiff's suicidal ideations. She argues that the ALJ’s decision is not supported
by substantial evidence.

On December 4, 2019, United States Magistrate Judge Sharon L. Ovington
issued a Report and Recommendations, Doc. #12, recommending that the Court
vacate the Commissioner's non-disability finding and remand the matter under
Sentence Four of 42 U.S.C. § 405(g). This matter is currently before the Court on
Defendant’s Objections, Doc. #13, to the Report and Recommendations.

In reviewing the Commissioner’s decision, the Court's task is to determine
whether the ALJ used the correct legal criteria and whether the non-disability
finding is supported by "substantial evidence." 42 U.S.C. § 405(g); Bowen v
Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007). Under 28 U.S.C.

§ 636(b)(1)(C), this Court is required to make a de novo review of those portions
of the Report and Recommendations to which proper objections are made. The
Court must re-examine all the relevant evidence previously reviewed by the
Magistrate Judge to determine whether the Commissioner’s findings are supported
by substantial evidence. Valley v. Comm’r of Soc. Sec., 427 F.3d 388, 390 (6th
Cir. 2005). In making this determination, “we review the evidence in the record
taken as a whole.” Wilcox v. Sullivan, 917 F.2d 272, 276-77 (6th Cir. 1980)
(citing A/fen v. Califano, 613 F.2d 139, 145 (6th Cir. 1980)).

The Commissioner’s findings must be affirmed if they are supported by
“such relevant evidence as a reasonable mind might accept as adequate to support

aconclusion.” Aichardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol.
Edison Co. v. N.L.A.B., 305 U.S. 197, 229 (1938)). The Court “may not try the
case de novo nor resolve conflicts in evidence nor decide questions of credibility.”
Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 422 (6th Cir. 2008) (quoting
Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

“The findings of the Commissioner are not subject to reversal merely
because there exists in the record substantial evidence to support a different
conclusion.” Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Rather, if the
Commissioner's decision “is supported by substantial evidence, then we must
affirm the [Commissioner's] decision[,] even though as triers of fact we might have
arrived at a different result.” E/kins v. Sec’y of Health and Human Servs., 658
F.2d 437, 439 (6th Cir. 1981) (citing Moore v. Califano, 633 F.3d 727, 729 (6th
Cir. 1980)).

Based upon the reasoning and citations of authority set forth in the
Magistrate Judge’s Report and Recommendations, Doc. #12, as well as upon a
thorough de novo review of this Court’s file, including the Administrative Record,
Doc. #6, and the applicable law, this Court ADOPTS the Report and
Recommendations in their entirety, VACATES the decision of the Defendant
Commissioner, and REMANDS the matter to the Social Security Administration
under Sentence Four of 42 U.S.C. 8 405(g). Magistrate Judge Ovington properly
concluded that the Commissioner’s non-disability finding is not supported by

substantial evidence.
Defendant's Objections to the Report and Recommendations, Doc. #13, are
OVERRULED. As Plaintiff points out, Defendant has not objected to Magistrate
Judge Ovington’s finding that the ALJ erred in weighing the opinions of the State
agency non-examining psychologists. See Doc. #12, PagelD#1025-26. Rather,
Defendant challenges only that portion of the Report and Recommendations in
which the Magistrate Judge found that the ALJ erred in giving little weight to the
opinions of Plaintiff's mental health providers. She concluded that the ALJ's
explanation for doing so was lacking. His statements that: (1) the opinions of the
mental health providers “reflect uncritical acceptance of [Plaintiff's] subjective
allegations and complaints”; and (2) the therapy notes of those mental health
providers reflect Plaintiff’s functioning to be “nearly normal in most aspects,” Doc.
#6-2, PagelD#44, are supported by substantial evidence.

Having reviewed the Administrative Record and the parties’ arguments, the
Court agrees with Magistrate Judge Ovington that the opinions of the mental
health providers were based not only on Plaintiff's subjective complaints, but also
on their observations and diagnoses over the course of years of treatment.
Accordingly, the ALJ's statement that their opinions “reflect uncritical acceptance”
of Plaintiff's subjective allegations and complaints is not reasonable.

More importantly, Magistrate Judge Ovington properly concluded that the
ALJ’s finding, that the treatment notes of the mental health providers show
Plaintiff’s functioning to be “nearly normal in most aspects,” is not supported by

substantial evidence. As the Magistrate Judge noted, the treatment records are
replete with numerous references to Plaintiff's blunted affect, her depression, her
anxiety and panic attacks, her tearfulness, her auditory hallucinations and suicidal
ideations. Doc. #12, PagelD##1024-25. Although there are also treatment notes
indicating that Plaintiff sometimes had a normal mood, affect, thought process,
thought content and behavior,’ the record as a whole does not support a finding
that Plaintiff's mental functioning was “nearly normal in most aspects.”

Concluding that the ALJ’s non-disability finding is not supported by
substantial evidence, the Court VACATES the Commissioner's non-disability
finding. The Court makes no finding as to whether Plaintiff was under a
“disability,” but rather REMANDS the matter to the Commissioner under Sentence
Four of 42 U.S.C. 405(g) for further consideration.

Judgment shall be entered in favor of Plaintiff and against the Defendant

Commissioner.

The captioned cause is hereby ordered terminated upon the docket records
of the United States District Court for the Southern District of Ohio, Western

Division, at Dayton.

 

' Plaintiff maintains that these notations are indicative of the nature of her bipolar
disorder, defined by fluctuations in mood and function.

>
Date: March 11, 2020 ge oe
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
